Citation Nr: 0841719	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  02-00 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.H., and K.V.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to July 
1957.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  The Board denied the claim on appeal 
by a May 2006 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on an October 2007 Joint Motion for Remand 
(Joint Motion), the Court remanded this appeal in October 
2007 for compliance with the Joint Motion.


FINDINGS OF FACT

1.  The Board's May 2006 decision as written precluded 
effective judicial review.

2.  The competent medical evidence of record shows that the 
veteran's psychiatric disability clearly and unmistakably 
existed prior to his military service.

3.  The competent medical evidence of record shows that the 
veteran's pre-existing psychiatric disability clearly and 
unmistakably was not aggravated by military service.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904(a) (2008).

2.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the veteran or representative, or on the Board's 
own motion, when a veteran has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's May 
2006 decision, finding that the decision as written precluded 
effective judicial review.  Therefore, the Board finds that 
its decision of May 22, 2006 failed to provide the veteran 
due process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the May 2006 Board decision must be 
vacated.  A new decision regarding the issues is entered 
below as if the Board decision addressing the issue had never 
been issued.

With respect to the veteran's appeal, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Subsequent to 
initial adjudication, a letter dated in April 2004 satisfied 
the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination and a VA medical opinion were 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  In addition, the multiple 
statements made by the veteran's representatives and their 
'of counsel' counterparts both before and after the October 
2007 Court order show a very high level understanding of VA 
laws and regulations, including the duty to notify and 
assist.  Accordingly, the veteran's representatives have 
shown actual knowledge of the applicable regulations.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The veteran's service medical records show that there were no 
psychiatric complaints or findings on pre-service evaluation 
in December 1956.  The veteran indicated on his service 
entrance examination that the only clinician he had seen 
during the 5 years prior to enlistment was by "Dr. Stander" 
for a physical examination for athletics.  The veteran 
entered military service in January 1957.  In April 1957, it 
was noted that the veteran reported a history of depression 
the previous year, and had recurrent symptoms of anxiety and 
depression, and was unable to perform duties.  The impression 
was acute anxiety and emotional instability.  That month, a 
Board of Medical Survey was performed.  The veteran provided 
the history that he

never made adequate interpersonal 
adjustments with either males or females 
although he has attempted to establish 
theses.  He has always ended up being 
greatly frustrated whenever the 
relationship would terminate, would 
become very depressed and orexic, have 
disturbance in his sleep, tense, 
sweating.  The last time this occurred 
was in May 1956 at which time he weighed 
170 pounds, and over the ensuing four 
months, his appetite became so disturbed 
along with his sleep rhythmn (sic) and 
mood, so depressed that he went from 170 
to 140 pounds.  At present time he weighs 
about 140 pounds, is tense, nervous and 
several nights each week as (sic) a 
disturbance in his sleep rhythmn (sic).

The consultant in psychiatry, C. Miller, M.D., found that the 
veteran gave

[a] very definite history of a rather 
severe depressive reaction with [its 
onset] in May of 1956.  Apparently this 
depression reaction was not brought to 
light at the time he was enlisted in the 
[United States Coast Guard] in January of 
1957, otherwise it certainly would have 
made him unfit for enlistment.  It is 
fortunate that it has been discovered at 
this time and I certainly strongly 
recommend that he be discharged medically 
fore (sic) a depressive reaction, 
moderately severe, as manifested by 
depression, symptoms of anxiety, tension, 
loss of weight, 30 pounds since May 1956 
to October 1956 disturbances in appetite 
and [other feelings] of anxiety.  Stress, 
minimal; onset of this reaction occurred 
with a breaking of friendship prior to 
his entrance into the [United States 
Coast Guard]. . . .

The Final Medical Certificate reported a diagnosis of 
psychoneurotic reaction, depressive reaction, moderately 
severe.  In a May 1957 report, it was found that the veteran 
had the personality disorder of a psychoneurotic reaction, 
depressive reaction, moderately severe, that existed prior to 
his service entrance and was not incurred in or aggravated by 
his military service.



In a May 1957 service report, the veteran signed a statement 
which said

I hereby certify that it has been fully 
explained to me that the Board of Medical 
Survey before which I appeared has found 
that I am suffering from a Personality 
disorder, namely Psychoneurotic reaction, 
depressive reaction, moderately severe 
and that this disorder existed prior to 
my initial or current entry into the 
United States Coast Guard on 2 January 
1957 and was neither incurred in nor 
aggravated by a period of military 
service.

In June 1957, prior to service discharge, an examination 
revealed psychoneurotic reaction, depressive reaction, 
moderately severe, that was found not incident to military 
service.

Subsequent to service discharge, VA outpatient treatment 
records showed in October 1982, that the veteran had used 
prescription "uppers" for 20 years and was depressed without 
them.  In November 1982, the diagnosis was amphetamine abuse 
for weight control.  A VA hospital report dated in December 
1982, reported that the veteran had been referred for 
depression.  It was noted that the veteran had been taking 
amphetamines since 1960, had begun treatment to stop taking 
amphetamines in September 1982, and had taken his last dose 
approximately 3 weeks previous to admission.  The diagnosis 
was dysthymic disorder.  Although the veteran gave a history 
of bipolar disorder during this time, the first evidence of 
record of a diagnosis of bipolar disorder was in 1983.

According to June 2000, July 2001, and July 2003 letters from 
H. Lenhart, M.D., the veteran's psychiatric disability either 
began after recruitment into the military or was aggravated 
by service.  In the June 2000 letter, Dr. Lenhart indicated 
that he began treating the veteran for bipolar disorder in 
April 1999, and prior to that time the veteran had been 
treated by his associate for several years.  He indicated 
that he had reviewed "the reason the Board of Medical Survey 
gave for discharging the [veteran]."  Dr. Lenhart observed 
that the psychiatric findings of Dr. Miller were not included 
in the military board's findings; however, the medical report 
was written by Dr. Miller.  Dr. Lenhart opined that the 
veteran's current bipolar depression was "more likely than 
not the result of his military service.  Furthermore, even 
though his current condition could have been pre-existing . . 
. the time [the veteran] spent in the Coast Guard more likely 
than not aggravated his current condition."  The Board finds 
that this opinion is speculative.  See Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative).  In July 2003, Dr. Lenhart stated that he was 
convinced that the veteran's long term bipolar affective 
disorder "is services- related (sic) because it began only 
after his recruittment (sic) into the military and has been 
exacerbated by his military experiences."  However, Dr. 
Lenhart provided no rationale for these opinions, and 
although he stated that he reviewed the veteran's discharge 
documents, there is no evidence in the record that he 
reviewed the veteran's 35 year medical history subsequent to 
service discharge.  Moreover, Dr. Lenhart provided no 
specific "military experiences" that he stated exacerbated 
the veteran's bipolar affective disorder.

In a letter dated in July 2001, Dr. Lenhart indicated that it 
was his "understanding" that the veteran's medical history 
was first diagnosed when he was in the military and that he 
was discharged due to his "affective illness."  Dr. Lenhart 
further indicated that it was his "understanding" that the 
veteran's military records indicated his depressive reaction 
had its onset in 1956, although it was not shown on the 
pre-induction examination, and also that the Board of Medical 
examination did not agree that the depression had its onset 
prior to service entrance.  Contrary to Dr. Lenhart's 
"understanding," the Board of Medical Survey report indicated 
that Dr. Miller found that the veteran's depressive reaction 
began in May 1956 prior to military service.  Dr. Lenhart 
then concluded that there was a direct connection between the 
veteran's military "career" and his depressive disorder.  In 
this regard, it is not clear if Dr. Lenhart had access to the 
veteran's complete medical records, which show that the 
veteran's depressive reaction was found within 4 months of 
his military "career" which spanned 6 months.

Correspondence from S. H. Shaheen, D.O., dated in April 2002 
and May 2002, indicated that he was the veteran's physician 
prior to service and that the veteran was "emotionally 
normal," "of both sound mind and body" and "a normal healthy, 
well adjusted 16 year old."  However, it is not shown that 
Dr. Shaheen is a psychiatrist, or performed a mental 
evaluation when the veteran was 16, nor did the 
correspondence provide any medical records dated prior to the 
veteran's military service to support the opinion about 
medical findings that occurred approximately 45 years 
earlier.

A July 2008 letter from Dr. Lenhart stated that

It is my understanding that [the 
veteran's] depression was first diagnosed 
when he was in the military service in 
1957 and that his military discharge was 
directly related to his affective 
illness.  It is also my understanding 
that his military records indicate his 
depression had its onset in 1956, though 
it was apparently not evidence at his 
pre-induction evaluation in early 1957; 
and it is also my understanding that the 
Board of Medical survey at the time did 
not agree that the depression had its 
onset prior to 1957.

[The veteran] clearly has been suffering 
from depression for 51 years, and it is a 
disabling condition for him, 
significantly impairing his ability to 
function in work as well as in social 
settings.  I believe there is a direct 
connection between his military career 
and his depressive disorder, and that his 
condition has worsened over the ears.  I 
ask you to grant him service connected 
disability benefits.

While this letter states that the veteran's pre-existing 
psychiatric disorder was aggravated by military service, it 
directly contradicts the medical evidence of record.  
Specifically, it states that "it is also my understanding 
that the Board of Medical survey at the time did not agree 
that the depression had its onset prior to 1957."  This is 
incorrect, as the Board of Medical Survey specifically stated 
that the veteran's "depressive reaction [had] its[ ]onset in 
May of 1956."  Furthermore, this letter is a near identical 
copy of the July 2001 letter written by the same physician.  
All pertinent information is copied verbatim from the July 
2001 letter and thus the July 2008 letter provides no new 
information or insights into the etiology of the veteran's 
psychiatric disorder.  Accordingly, the July 2008 is not 
based on a competent review of the medical evidence of record 
and thus it also does not provide a competent opinion as to 
the etiology of the veteran's psychiatric disorder.

An August 2008 letter from Dr. Lenhart stated that the 
veteran

[r]eported to me a connection between his 
military service and the onset and 
worsening of his depression.  I took the 
opportunity recently again to discuss 
with him the history of his depressive 
disorder.  He once again says he had no 
signs or symptoms of depression or 
anxiety prior to his entrance into the 
military.  He states clearly and 
emphatically that his childhood and 
adolescence were normal and happy and he 
did not experience any signs or symptoms 
suggestive of a depressive disorder.

The letter then recounted the veteran's statements regarding 
his military history and its impact on his psychiatric 
disorder.  The letter concluded with Dr. Lenhart stating that

I conclude that a clear and convincing 
correlation exists between his military 
duty and the onset of his depression, and 
a clear and convincing correlation also 
exists between the worsening of his 
depression and its persistence because of 
the inappropriate sexual contact by his 
treating psychiatrist in the military 
psychiatric hospital early in his 
depression's course.


It is my conclusion that his military 
records have been distorted by [a 
military physician] for reasons known 
perhaps best to the doctor and that any 
suggestion in the military record that 
there was an onset of depression before 
his military career is erroneous.

While this letter emphatically states that the veteran's 
psychiatric disorder is related to military service, it is 
not competent as it specifically states that it is based 
entirely on the veteran's reported history.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  Such evidence cannot 
enjoy the presumption of truthfulness, because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) ("in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration").  The United States Court of 
Appeals for Veterans Claims has held that medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

Furthermore, the August 2008 letter contradicts the medical 
evidence of record.  Specifically, the letter states that the 
veteran's psychiatric disorder did not pre-exist military 
service and was instead incurred during military service.  
This is not substantiated by the veteran's service medical 
records, the March 2001 VA psychiatric examination report, or 
the September 2004 VA medical opinion.  Accordingly, the 
August 2008 letter is not competent to show that the 
veteran's psychiatric disorder was aggravated by military 
service.  Finally, the August 2008 letter goes so far as to 
allege fraud in the veteran's service medical records based 
on the simple fact that they contradict the veteran's 
reported history.  However, there is no evidence of any kind 
that the veteran's service medical records have been 
falsified or otherwise tampered with.  Accordingly, any 
finding based on an unsubstantiated opinion that the service 
medical records are fraudulent cannot be considered competent 
medical evidence.


In contrast, after examining the veteran and reviewing the 
claims file, a VA physician concluded in a March 2001 VA 
psychiatric examination report that the veteran's psychiatric 
disability was neither due to nor aggravated by service.  The 
examiner stated that there was no reason to question Dr. 
Miller's findings made in service in May 1957, and that the 
veteran's currently diagnosed major depression was not "the 
result of six months in service in 1957."  The examiner 
further stated that there was "no particular reason to 
believe that the service life aggravated the prior 
condition."

In August 2004, the Board requested a medical expert opinion 
as to the issue on appeal.  In September 2004, the report of 
the medical expert stated

It is my opinion that the veteran's 
current psychiatric disorder had its 
onset prior to his military service.  
Furthermore it is my opinion that the 
veteran's pre-existing psychiatric 
condition was not aggravated by his 
military service. . . . My opinions are 
based on review of the claims folder and 
medical records provided.  The Board of 
Medical Survey dated April 30, 1957 
indicates that the veteran reported that 
he had experienced the onset of 
depressive symptoms characterized by 
depressed mood, disturbance in appetite, 
weight loss, sleep disturbance, and 
anxiety in May of 1956.  Breakup of 
friendship prior to entering the military 
was cited as a precipitating factor.  The 
description of psychiatric symptoms that 
was given at the time of the Board 
Medical Survey is consistent with the 
[veteran's] current diagnosis of bipolar 
disorder which can present with an 
episode of depression as the first onset 
of illness.  Dr. Lenhart's correspondence 
dated in June 15, 2000, July 23, 2001 and 
July 25, 2003 does not give any 
additional objective data that would 
refute the history that was obtained from 
the veteran as it was recorded in April 
of 1957.  As Dr. Lenhart points out, it 
is true that no clear symptoms of 
psychiatric illness were noted during the 
entry medical examination.  However, the 
veteran's self report of difficulty with 
school studies or teachers coupled with 
dropping out of high school the year 
prior to enlistment as documented on the 
entry medical examination record also 
suggests that there may have been a 
decline in his functioning prior to 
entering service.  Furthermore, there is 
no objective evidence in the medical 
records provided to suggest that the 
veteran identified any particular event 
or factors associated with his military 
experience that impacted on or aggravated 
his psychiatric status after enlistment.  
The only precipitating factor with 
regards to the [veteran's] depressive 
episode is the breakup of a friendship 
prior to his entrance into the military 
that was reported during the Board of 
Medical Survey by Dr. C. S. Miller dated 
April 30, 1957.

The additional statements provided by the 
veteran and his supporters were also 
reviewed however more weight was placed 
on the documents that were written in 
1957 as they were felt to contain 
objective information that would have 
been obtained directly from the veteran 
at the time of his illness.  The 
statements of Dr. Shaheen dated 5/22/02 
and 4/3/02 were reviewed as well, however 
these statements do not specify when the 
veteran was last examined prior to 
entering the military, nor do they 
indicate that a psychiatric examination 
was specifically performed, therefore 
they were also given less weight in 
formulating this opinion compared to the 
original documents from 1957.

The medical evidence of record shows that the veteran's 
psychiatric disability clearly and unmistakably existed prior 
to his military service.  The medical evidence of record also 
shows that his pre-existing psychiatric disability clearly 
and unmistakably was not aggravated by military service.  
Although the veteran's psychiatric disability was considered 
significant enough to warrant his release from service in 
1957, it was noted in the Board of Medical Survey report at 
the time that the disability preexisted service and was not 
aggravated thereby.  In fact, it was reported that the 
veteran's preexisting psychiatric disability involved a 
rather severe depressive reaction, while the service 
discharge diagnosis described his psychiatric disability as 
moderately severe, which means that the condition was no 
worse on service discharge than it was in May 1956.  See 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation).

The Board also acknowledges the December 2003 testimony from 
the veteran, the April 2002, May 2002, and August 2008 lay 
statements from K.V. and L.H. in support of the veteran's 
claim, and the April 2008 statement from the veteran.  
However, laypersons without medical training, such as the 
veteran, K.V., and L.H., are not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the lay statements from K.V. and L.H. and 
testimony of the veteran can not be considered competent 
evidence as to the issue on appeal.

Moreover, as the opinions of Dr. Lenhart are speculative, 
without rationale, or based on inaccurate factual bases, they 
cannot be considered competent as to the issue on appeal.  As 
the statements from Dr. Shaheen do not provide information as 
to whether the veteran was given a psychiatric examination or 
when the last examination prior to entry into the military 
was, they are not competent evidence as to the issue of 
whether the veteran had a preexisting psychiatric disorder 
prior to military service.

In summary, the competent medical evidence of record shows 
that the veteran's psychiatric disorder clearly and 
unmistakably pre-existed military service and the competent 
medical evidence of record shows that the veteran's 
psychiatric disorder clearly and unmistakably was not 
aggravated by military service.  This includes service 
medical records signed by 3 separate physicians, the 
veteran's statements on enlistment that he quit school after 
10th grade because he did not like it and felt like he wasn't 
getting anything out of it, the veteran's signed statement in 
May 1957 that his psychiatric disorder pre-existed military 
service and was not aggravated by military service, the March 
2001 VA psychiatric examination report, and the September 
2004 expert medical opinion.  

In contrast, the only medical evidence of record which states 
that the veteran's currently diagnosed psychiatric disorder 
was incurred in or aggravated by military service are the 
multiple letters from Dr. Lenhart.  These letters 
consistently show a near total reliance upon the veteran's 
reported history, going so far as to allege fraud in the 
veteran's service medical records where these dispute the 
veteran's reported history.  In addition, they provide no 
substantive basis for the etiological opinions beyond the 
veteran's reported history, nor do they indicate that Dr. 
Lenhart has ever examined any of the pertinent medical 
evidence of record beyond the veteran's service medical 
records.  Thus, while there are numerous, detailed, and 
lengthy statements of record regarding a relationship between 
the veteran's currently diagnosed psychiatric disorder and 
military service, they are all either statements from a 
single medical examiner whose findings are not competent, or 
lay witnesses who are not competent to make medical findings 
regarding causation.  

Accordingly, the competent medical evidence of record shows 
clearly and unmistakably that the veteran's psychiatric 
disorder existed prior to his military service and the 
competent medical evidence of record shows clearly and 
unmistakably that it was not aggravated by military service.  
As such, service connection for a psychiatric disorder is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the competent medical 
evidence of record is against the veteran's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

The May 22, 2006 Board decision is vacated.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


